            Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                               §
     Plaintiff,                              §
                                             §
v.                                           §       CASE NO.: 1:18-CV-00800
                                             §
MARK WAID ,                                  §       (Jury Demanded)
    Defendant.                               §



     REPLY TO DEFENDANT’S RESPONSE TO MOTION FOR LEAVE TO FILE
                PLAINTIFF’S FIRST AMENDED COMPLAINT


       Plaintiff Richard Meyer files this reply to Defendant’s Response to Motion for Leave to

file Plaintiff’s First Amended Complaint [Dkt 35].

                                   I.     INTRODUCTION

       1.      This Court is well aware of the strong bias under the federal rules in favor of

granting Meyer leave to file Plaintiff’s First Amended Complaint [Dkt. 23-1] (the “Amended

Complaint). Waid struggles against the weight of that bias claiming that the amendment would

be futile due to jurisdictional issues, limitations, and statutory requirements. But with each

argument, Waid fails to meet his threshold. Waid first argues that there would be no jurisdiction

for the amended claim arising from Waid’s actions in Houston, despite the fact that Waid travelled

to Texas and committed the intentional tort of defamation there. Then, Waid claims that the

amendment would not relate back to Plaintiff’s Original Complaint [Dkt. 1] (the “Original

Complaint”) even though the Amended Complaint is merely a clarification of factual allegations

in the Original Complaint. Then, Waid disregards authority from three of the four federal district

courts in Texas (seeking to reframe this motion for leave as a dispositive motion), arguing for
            Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 2 of 9




summary dismissal of the defamation claims under the Defamation Mitigation Act. Waid’s claim

that the amendment was “unduly delayed” when Waid’s own initial motion to dismiss has not

even been finally determined is equally flawed. This is not a close question – the case is young

and filing the Amended Complaint is not futile. Leave to file Plaintiff’s First Amended Complain

should be granted, and Meyer’s pending objection to the United States Magistrate Judge’s Report

and Recommendation should be sustained.

                          II.    ARGUMENT AND AUTHORITIES

       2.      Leave should be granted for Meyer to file his Amended Complaint. Rule 15(a)

“evinces a bias in favor of granting leave to amend” and “unless there is a substantial reason, such

as undue delay, bad faith, dilatory motive, or undue prejudice to the opposing party,” leave to

amend a pleading must be granted. Martin’s Herends Imports, Inc. v. Diamond & Gem Trading

U.S. of Am. Co., 195 F.3d 765, 770 (5th Cir. 1995); see Foman v. Davis, 371 U.S. 178, 182 (1962).

No such reason exists here.

A.     This Court has jurisdiction over all of Meyer’s defamation claims.

       3.      Waid claims that filing the Amended Complaint would be futile due to alleged

jurisdictional defects.   Waid is wrong.      Waid’s jurisdictional objections to the Amended

Complaint focus on Waid’s feigned ignorance of the fact that Meyer was a Texas resident when

Waid defamed Meyer. But knowledge of Meyer’s Texan citizenship is not required for this Court

to assert jurisdiction over Waid for Waid’s defamatory statements made in Texas to Texans, and

this Court should exercise pendant jurisdiction over Waid’s other defamatory statements.

       4.      The Amended Complaint alleges that Waid committed an intentional tort,

defamation, while he was in Texas. Despite those allegations, Waid relies entirely on cases

involving defendants who made defamatory statements or committed other intentional torts from



REPLY TO RESPONSE TO MOTION FOR LEAVE TO FILE
PLAINTIFF’S FIRST AMENDED COMPLAINT                                                          Page 2
              Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 3 of 9




outside the forum state. That is a critical distinction. As the Fifth Circuit recently observed, “[i]n

most cases, the defendant’s commission of a tort while physically present in a state will readily

confer specific jurisdiction.” Carmona v. Leo Ship Management, Incorporated, 924 F.3d 190,

194 (5th Cir. 2019). As to that situation, the Fifth Circuit remarked, “We are aware of no example

– and [the defendant] has cited none – in which a court lacked jurisdiction under those

circumstances.” Id.; see also id. (“Generally, the commission of an intentional tort in a forum

state is a purposeful act that will satisfy the purposeful availment prong.”)(internal quotations

omitted). 1

         5.        In this case, there is no question that Waid voluntarily attended, and participated

as a celebrity panelist in a multi-day comic book convention in Houston, Texas. In response to a

question from an audience member, Waid made defamatory remarks about Meyer. Amended

Complaint, at ¶¶ 22, 24. Waid committed the intentional tort of defamation while in Texas, and

this Court definitely has jurisdiction over Waid herein; the claims in the Amended Complaint are

far from futile.

         6.        Waid’s jurisdictional futility complaint regarding his other defamatory statements

made through social media and elsewhere is a another red herring. Even if this Court would not

otherwise have specific jurisdiction over those actions, this Court can, and should, exercise




1
          After finding minimum contact with the forum state through the defendant’s employees’ presence and
alleged negligence in the state, the Carmona v. Leo Ship Management court examined whether the defendant’s
contact with the forum was purposeful. See id., at 195-97. Because the defendant had notice that its employees
would travel to the forum state, the defendant’s contacts were purposeful and the district court had personal
jurisdiction over the defendant. See id., at 197.
          The Carmona court’s analysis follows previous decisions by the Fifth Circuit and this Court looking to the
defendant’s actions directed at the forum state to determine whether jurisdiction existed. See Trois v. Apple Tree
Auction Center, Inc., 882 F.3d 485, 489 (5th Cir. 2018) (finding that personal jurisdiction exists when the defendant
intentionally reaches out to a forum “arise from, or are directly related to, the cause of action”); OfficeVP LLC v.
Ideal Health Inc., No. A-11-CV-741-LY, 20112 WL 787041, at *6 (W.D. Tex. March 6, 2012) (“When the actual
content of communications with a forum gives rise to intentional tort causes of action, this alone constitutes
purposeful availment.”) (internal quotations omitted).

REPLY TO RESPONSE TO MOTION FOR LEAVE TO FILE
PLAINTIFF’S FIRST AMENDED COMPLAINT                                                                          Page 3
            Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 4 of 9




pendant jurisdiction over them. “Pendent personal jurisdiction exists when a court possesses

personal jurisdiction over a defendant for one claim, lacks an independent basis for personal

jurisdiction over the defendant for another claim that arises out of the same nucleus of operative

fact, and then, because it possesses personal jurisdiction over the first claim, asserts personal

jurisdiction over the second claim.” Halcyon Biomedical Inc. v. Glatt Air Techniques, Inc., No.

H-19-690, 2019 WL 2420232, at *7 (N.D. Tex. June 10, 2019). The exercise of pendant

jurisdiction promotes judicial economy and prevents piecemeal litigation. See Canyon Furniture

Co., v. Rueda Sanchez, No. SA-18-CV-18-00753-OLG, 2018 WL 6265041, at *13 (W.D. Tex.

Nov. 8, 2018). It is appropriate for a court exercise pendant jurisdiction when the claims over

which the court has personal jurisdiction share a common nucleus of operative fact with the claims

the court does not have jurisdiction. See id.

       7.      Waid’s defamatory statements online and in Houston arise from a common

nucleus of operative fact. The backdrop underlying Waid’s defamatory statement, Meyer’s

production of videos on YouTube that criticized the work and politicization of comic books

produced by authors such as Waid, and Waid’s vitriolic response, are the same. Moreover, the

content of the defamatory statements center on the same subject matter – that Meyer is allegedly

a racist and misogynist who encouraged his followers to harass comic book employees. The

minor fact that Waid made some of these statements behind a computer, instead of behind a panel-

discussion table at a comic book convention in Texas, does not differentiate Meyer’s claims such

that these nearly identical claims should be split between Texas and California. To the contrary,

this Court should exercise pendant jurisdiction over all of Meyer’s defamation claims to prevent

waste of judicial resources and promote judicial economy. Granting leave to file the Amended

Complaint does not sanction the filing of futile claims.



REPLY TO RESPONSE TO MOTION FOR LEAVE TO FILE
PLAINTIFF’S FIRST AMENDED COMPLAINT                                                        Page 4
              Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 5 of 9




B.      Claims based on Waid’s defamatory remarks in Houston are not barred by
        limitations.

        8.       Waid’s next effort to avoid dealing with the merits of the Amended Complaint by

opposing its very filing is to incorrectly claim that the its clarification of Meyer’s defamation

allegations is barred by limitations. It is not. Meyer’s claims against Waid arising from Waid’s

actions in Houston relate back to the allegations in the Original Complaint and are not barred by

limitations as a result.

        9.       Rule 15(c)(1) states in pertinent part, “An amendment to a pleading relates back

to the date of the original pleading when . . . the amendment asserts a claim or defense that arose

out of the conduct, transaction or occurrence set out – or attempted to be set out – in the original

pleading.” FED. R. CIV. PROC. 15(c)(1)(B). In making that determination, “the focus is not the

caption given a particular cause of action, but the underlying facts upon which the cause of action

is based.” Johnson v. Crown Enterprises, Inc., 398 F.3d 339, 342 (5th Cir. 2005). The rule’s

threshold is met if the initial complaint gives the defendant fair notice of the factual allegation out

of which the claim arises. See id.; see also Chauvin v. National Gypsum Service State of La., No.

13–5781, 2014 WL 3589520, at *4-5 (E.D. La. July 21, 2014) (finding that defamation claim

related back to the plaintiff’s original complaint where it was based on the same factual

allegations as other causes of action).

        10.      Here, the factual allegations have always referenced Waid’s actions at a comic

book convention, which undisputedly happened in Texas. The Original Complaint alleged:

        In the meantime, Waid has described [his tortious interference] in interviews and
        on comic convention panels. Waid has falsely stated that Meyer published a list of
        comic book stores, with the first and last name of the comic book stores’ employees,
        in response to the stores’ decision to not carry JAWBREAKERS. In doing so, Waid
        suggested that Meyer was encouraging his followers to harass or threaten the comic
        book stores’ employees. By repeating this false allegation, Waid further alienated
        Meyer from comic book stores and fans at large in the industry.


REPLY TO RESPONSE TO MOTION FOR LEAVE TO FILE
PLAINTIFF’S FIRST AMENDED COMPLAINT                                                             Page 5
              Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 6 of 9




Original Complaint, at ¶ 22 (emphasis added). Meyer’s evidence (which is not disputed by Waid)

submitted with his Response to Waid’s Motion to Dismiss for Lack of Jurisdiction [Dkt. 23]

showed that Waid made the defamatory statements while participating in a comic book

convention panel in Houston, Texas. See Response to Motion to Dismiss, at ¶¶ 13, 22. In an

abundance of caution, Meyer seeks to file the Amended Complaint to clarify that he is

complaining of Waid’s statements in Houston. See id. at ¶¶ 22, 24. Just as in the Original

Complaint, the Amended Complaint specifically recounts Waid falsely claiming that Meyer

distributed a list of employees, along with their phone numbers, of comic book stores that were

not going to carry Meyer’s comic book.           And Waid admitted in his deposition that he

“[a]bsolutely” intended to give the impression that Waid was encouraging his followers to harass

the stores and their employees. See id., at n. 1. These are the same allegations that were included

in the Original Complaint with the addition of a more specific description of the location and time

when they occurred. Meyer’s claims arising from Waid’s actions in Houston are based on the

same facts alleged in the Original Complaint and therefore relate back to the original filing in this

case.

C.      The Defamation Mitigation Act does not require dismissal of Meyer’s defamation
        claims and is not a reason to deny leave to amend.

        11.      Waid believes he knows better than several federal judges in Texas. Contrary to

Waid’s assertion that a failure to request a retraction should result in dismissal under the Texas

Defamation Mitigation Act (the “DMA”), several district courts in Texas have held otherwise.

Relying on decisions from the Texas courts of appeal in Austin and Dallas, these courts have

concluded that the sole consequence of failing to send a DMA retraction request is the preclusion

of exemplary damages – not dismissal. See, e.g., Tu Nguyen v. Duy Tu Hoang, 318 F. Supp. 3d



REPLY TO RESPONSE TO MOTION FOR LEAVE TO FILE
PLAINTIFF’S FIRST AMENDED COMPLAINT                                                           Page 6
               Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 7 of 9




983, 1018 (S.D. Tex. 2018), citing Warner Bros. Entm't v. Jones, 538 S.W.3d 781, 812 (Tex.

App.—Austin 2017, pet. filed), and Hardy v. Commc'n Workers of Am. Local 6216, 536 S.W.3d

38 (Tex. App.—Dallas 2017, pet. denied). Other district courts in Texas have held similarly. See

Butowsky v. Folkenflik, No. 4:18CV442, 2019 WL2518833, at *44-48(E.D. Tex. April 17, 2019)

(collecting cases). These courts have all held that the Fifth Circuit in Tubs v. Nicol, relied upon

by Waid, did not review the entirety of the statute including provisions relating to abatement and

the preclusion of exemplary damages in the DMA. See id. The courts reasoned that such

provisions would be rendered meaningless because they would be unnecessary if the dismissal

were the proper remedy for a failure to comply with the DMA. Id.

         12.      This Court should reach the same conclusion. Even if the DMA applied to this

case, 2 the only consequence is that Meyer would be precluded from recovering exemplary

damages. That is the consequence provided by the statute. See TEX. CIV. PRAC. & REM. CODE §

73.055 (“If not later than the 90th day after receiving knowledge of the publication, the person

does not request a correction, clarification, or retraction, the person may not recover exemplary

damages.”). Consequently, the DMA does not provide a justification for denying Meyer leave to

file the Amended Petition.

D.       The amendment was not unduly delayed and this case should remain in Texas.

         13.      Waid’s assertion that Meyer’s proposed amendment was unduly delayed is

groundless.      Due to Waid’s motion to dismiss, which the United States Magistrate Judge

recommended be denied in part, this case has not even begun. The parties have not engaged in




2
          The DMA should not apply in this matter, because it is wholly procedural and therefore not applicable in
federal diversity cases. Cf., Passmore v. Baylor Health Care System, 823 F.3d 292, 296-98 (5th Cir. 2016) (holding
that statute requiring expert report in medical malpractice case within 120 days of filing suit was procedural,
conflicted with the federal rules, and inapplicable in federal court diversity cases as a result). None of the cases cited
above have examined whether the DMA is procedural or substantive Texas law.

REPLY TO RESPONSE TO MOTION FOR LEAVE TO FILE
PLAINTIFF’S FIRST AMENDED COMPLAINT                                                                              Page 7
              Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 8 of 9




any discovery on the merits, and it is clear that Waid is contemplating additional motions to

dismiss on various grounds. See, e.g., Unopposed Motion for Extension of Deadline to File TCPA

Motion [Dkt. 14]. Since the Original Complaint alleged that Waid made defamatory statements

at comic book conventions and the Amended Complaint merely provides more details as to when

and where that occurred, Waid cannot show any prejudice caused by granting leave to amend.

Leave should be granted.

        14.      Since Meyer has established specific jurisdiction over at least his tortious

interference and defamation claims arising from Waid’s actions in Houston, Texas, Meyer should

have the choice of his forum. The Court should decline to transfer this matter to any other court. 3

                                     CONCLUSION AND PRAYER

        Based on the foregoing, Plaintiff Richard Meyer respectfully requests that this Court grant

leave for Meyer to file Plaintiff’s First Amended Complaint and grant him such other relief to

which he is entitled.




3
          Waid also urges the Court to transfer the tortious interference claims and any defamation claims to
California if the Court determines that it has jurisdiction over them. The exact opposite is true. If this Court
concludes that it has jurisdiction over any of Meyer’s claims, this Court should exercise pendant jurisdiction over
any claims over which the Court would not otherwise have specific jurisdiction. The same arguments expressed in
paragraph nos. 6-7, supra, apply to any claims over which the Court concludes that it might not otherwise have
specific jurisdiction.

REPLY TO RESPONSE TO MOTION FOR LEAVE TO FILE
PLAINTIFF’S FIRST AMENDED COMPLAINT                                                                        Page 8
          Case 1:18-cv-00800-LY Document 38 Filed 07/23/19 Page 9 of 9




                                           Respectfully submitted,

                                           FRITZ, BYRNE, HEAD & GILSTRAP, PLLC
                                           221 West Sixth Street, Suite 960
                                           Austin, Texas 78701
                                           Telephone: (512) 476-2020
                                           Telecopy: (512) 477-5267

                                           BY:       /s/ Daniel H. Byrne
                                                   Daniel H. Byrne
                                                   State Bar No. 03565600
                                                   Email: dbyrne@fbhg.law
                                                   Dale L. Roberts
                                                   State Bar No. 24001123
                                                   Email: droberts@fbhg.law

                                           ATTORNEYS FOR PLAINTIFF RICHARD MEYER




                              CERTIFICATE OF SERVICE

       I certify that this document was served on the counsel of record listed below using the
Court’s ECF system on July 23, 2019:

Beverly Reeves
breeves@reevesbrightwell.com
Ryan Pierce
rpierce@reevesbrightwell.com
Reeves & Brightwell, LLP
221 West Sixth Street, Suite 1000
Austin, Texas

Mark S. Zaid
mark@markzaid.com
Mark S. Zaid, P.C.
1250 Connecticut Avenue, Northwest, Suite 700
Washington, D.C. 20036


                                           /s/ Daniel H. Byrne
                                           Daniel H. Byrne



REPLY TO RESPONSE TO MOTION FOR LEAVE TO FILE
PLAINTIFF’S FIRST AMENDED COMPLAINT                                                    Page 9
